Citation Nr: 9925236	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-08 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for nasal septum deviation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel







INTRODUCTION

The veteran's active military service extended from January 
1966 to November 1969 and from March 1971 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision, in part denied 
service connection for deviated nasal septum.


FINDINGS OF FACT

1.  There is no evidence that the veteran's deviated nasal 
septum is congenital or developmental in nature.

2.  The veteran's deviated nasal septum was not noted when he 
was examined and accepted for service.  After many years of 
service, the deviated nasal septum was first manifested while 
the veteran was still on active service.


CONCLUSION OF LAW

A nasal septum deviation was incurred in service.  38 
U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1998).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1995); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

Generally, service connection may not be allowed for 
congenital or developmental defects because a congenital 
disorder is not a disease within the meaning of applicable 
legislation referable to service connection.  38 C.F.R. § 
3.303(c).  However, service connection for a congenital 
disease may be allowed if the circumstances of a particular 
case fall within the following exceptions:  if the congenital 
disorder initially became manifest in service, despite a 
familial predisposition to the disorder; or if a hereditary 
disease has manifested symptoms prior to service, but 
progresses during service at a greater rate than normally 
expected.  VA General Counsel Precedent Opinion 67-90, 55 
Fed. Reg. 43253 (1990); see also Monroe v. Brown, 4 Vet. App. 
513 (1993).

The veteran is presumed to be in sound condition when he is 
accepted for service, with the exception of disorders noted 
at the time of entrance into service. The presumption is 
rebutted where clear and unmistakable (obvious and manifest) 
evidence demonstrates that the injury existed prior to 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304(b).  
Service connection for a pre-existing disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a). 

The service medical records are negative for any injury to 
the nose, or for any notation of a deviated nasal septum 
including on his enlistment examinations in January 1966 and 
February 1971.  On his February 1997 separation examination, 
however, there is an indication of tight passage and 
inflammation of the left nares.  An August 1998 VA 
compensation and pension examination diagnosed a nasal septum 
deviation on the left, and "chronic nasal symptoms as a 
result."  Additionally, in his August 1998 VA audio 
examination, the veteran related a history of several blows 
to the front and back of the head as a result of parachuting 
from planes while in the military.  While there is no 
evidence that he incurred any injury to his nose, he did 
indicate that these blows were severe enough to knock him 
unconscious.

The RO denied the veteran's claim for a nasal septum 
deviation noting that "the condition identified as nasal 
septal deviation is considered a congenital or developmental 
defect . . ."  The RO also noted that there was no evidence 
in the service medical records of injury or trauma to account 
for this deviation.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  There is no medical evidence to support the RO's 
conclusion that the veteran's deviated nasal septum is a 
congenital or developmental abnormality.  

A review of the service medical records reveals that on his 
separation examination, there was an indication of a "tight 
passage" in the left nares.  Although not a clear diagnosis 
of nasal septum deviation, the inflammation diagnosed along 
with this tight passage is the earliest symptom of such a 
deviation.  The Board also notes that the veteran was 
service-connected for sinusitis with rhinitis in a March 1998 
rating decision based on complaints of persistent nasal 
stuffiness and drainage since 1991.  His August 1997 VA 
examination linked chronic nasal symptoms to his nasal septal 
deviation.  As these symptoms of his service-connected 
sinusitis with rhinitis cannot be reasonably disassociated 
from symptoms of his nasal septal deviation, the Board finds 
that the evidence for and against the veteran's claim for 
service connection is at least in equipoise.  When the 
evidence is in relative equipoise as to the merits of the 
issue, then the benefit of the doubt in resolving the issue 
is to be given to the veteran.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1998).  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  Accordingly, the Board concludes 
that service connection is warranted for nasal septum 
deviation.

Moreover, as noted above, even if his nasal septal deviation 
were found by competent medical evidence to be a congenital 
or developmental abnormality, service connection would not 
necessarily be precluded if symptoms were initially manifest 
during service.  See VA General Counsel Precedent Opinion 67-
90, 55 Fed. Reg. 43253 (1990); see also Monroe v. Brown, 4 
Vet. App. 513 (1993).


ORDER

Service connection for nasal septum deviation is granted.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

